Daly, J.
The application of the bank to interplead the administrator of
Margaret Kilfoyle, deceased, as defendant, should be granted. The deposit was made in the name of the deceased, and the bank-book was issued in that name. The plaintiff, ostensibly a stranger to the contract between the depositor and the bank, has brought this action, claiming to be the actual depositor. In such a case the bank should be relieved and the rival claimants compelled to litigate the title to the deposit between themselves.
The fact that the plaintiff in an action against the bank could give evidence of personal transactions with the deceased, which she would not be permitted to testify to as against the administrator, is no ground for refusing the inter-pleader. The hardship would be suffered by the bank if the motion were denied, and it were sued by the administrator, and as between the bank and this plaintiff the former is the innocent party and should not suffer. Motion granted.